There is nothing in the transaction against the policy of the law. The legal effect of the deed executed by Mills to Nixon, was not to make a slave of Mills, or in any way vest in Nixon a title to him as property, but simply to give Nixon a right to his service for five years, upon an executory agreement, for a breach whereof an action of covenant would lie. The fact, that Mills is a free negro, makes no difference, for a white man may bind himself in the same manner. Indeed, it is common in some portions of the State, for white men to hire themselves during crop time, or for a year. The peculiarity about this contract is, that it is for five years, *Page 47 
and is extended, by express words, to the assigns of Nixon. In fact, it is clear from the language used, that the parties supposed that Nixon acquired, under the deed, some right more tangible than a chose in action
against a free negro! This supposition, however, does not alter the legal effect of the deed.
The other ground, as to a failure of consideration, was properly abandoned. At law, deeds do not require a consideration, except such as operate under the statute of uses, and a failure of consideration is not noticed, although in some cases relief is given in Equity. We do not intend to intimate that this is one of those cases. There is no error.
PER CURIAM.                               Judgment affirmed.